Exhibit 16.1 JAMES STAFFORD James Stafford, Inc. Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 Facsimile +1 www.jamesstafford.ca 27 October 2011 Securities and Exchange Commission treet, NE Washington, DC20549 Dear Sirs: We have read the statements included in Item 4.01 of Form 8-K of Silverstar Mining Corp. dated 27 October 2011, and agree with such statements insofar as they relate to our firm. Yours truly, “James Stafford” Chartered Accountants
